Title: To Thomas Jefferson from Stephen Cathalan, Jr., 11 June 1788
From: Cathalan, Stephen, Jr.
To: Jefferson, Thomas


          Marseilles, 11 June 1788. Acknowledges TJ’s favor of 20 May; exactly as requested, he has forwarded to Logie under blank cover TJ’s letter to O’Bryen. He now encloses one from Morocco. Has arranged with Bernard to pay copyist 60₶ for doing the meteorological data. Sir John Lambert advised him that TJ had paid £272₶—5s. on Cathalan’s account. Will procure plants of best species of olive trees “to the amount of 30 Louis or something more.” “Nesmer a gardener of this Place, well known at Paris where he is till the end of this month, will be charged by me for the purchasing and packing them, as well as olives to be sowed.” Will send them by Capt. Shewell if he returns. Fears that, “as they can’t be got before the end of January … they  will not be at Charles Town before March or april,” too late to be planted. Bernard has promised to help in this.—Ambassadors of Tippoo Sahib arrived yesterday at Toulon; “a noble reception and festivals” have been prepared for them, and “We hope to see them here on their Journey to Paris.”—All tobacco remaining in town was sold 15 May to “the Farmers General at 34₶ the Virginia and 31₶ the Maryland vu et agrée here, by their agent for the qualities, who has inspected here all the hogds. exactly, free of Damaged and carried and wheighed at Cette, while the damaged tobacco will be taken care of and deducted, the freight to Cette and risks at our own charges and payable in Bills on Paris at one month date after delivery there; Tare 15 pr. ct.” Some of Cathalan’s tobacco has been accepted at 34,₶32, ₶ and 31.₶ “Would you believe that when arived at Cette the officers of the Manufactory of that Place, have refused of taking it, on pretence of bad quality &c. tho’ they have been acquainted of the nature of the Treaty.” His father has gone to Sète, and if they continue in their refusal, he will “suit them at Law, and the Farmers together; indeed they are all together bad Sort of People, and they do every thing to disgust adventurers to import of that article in France.” Hopes they will show to minister and to TJ what quantity they have bought since beginning of January according to Lambert’s letter of 29 Dec.; doubts if they have found enough tobacco in France to meet the requirement of the first four months; would be glad to hear of this from TJ for his guidance; believes that none will come this way from America before Sept.—By letters from Naples he learns that crops there are very poor; for this reason, wheat will not be supplied from Naples, the Adriatic, the coast of Salonica, and the Levant; hence “American wheat will have here good Proffit, because the Crops will be also here very Indifferent; I have advised of it my american friend, it would obtain at least 30₶ pr charge of 250Њ paris Wheight; we will want of Larger Supplies. You can advise of it your friends.” Encloses copy of arrêt of 22 Feb. relating to duties on importations from fisheries of United States. “Here the oils pays no duties, but when carried at the first place of the Kingdom, they will pay directly the duty of 7₶–10s. pr Cask of Њ. 520, with the 10s. pr. Livre; that has been told to me by the officers of the farms.—But this arret they say ought to be better explained, because the favor of the duty is only on the whale oil and not on the Cod fish oil, which will be” regarded as foreign oil, and it will “be easy for a Merchant to mix such oil with the whale oil, or declare it as such.” Up to now, none has been “sent from hence to the Kingdom; they don’t know yet, how it will be received at the first bureaux des fermes.—It is easy to you to have this matter well explained by Monsr. de Lambert.” Has as yet had no offers for his oil, “on which I will loose great deal, and they pretend it is not feet for our taneries!” Sangrain’s agent has no order for purchasing it; Cathalan wrote Sangrain three weeks ago, but has no answer. Caramand arrived yesterday at Aix for parliament. “The news we receive from Turkey are always older than those you receive at Paris.” His mother is at Sète.
        